Citation Nr: 1450797	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  12-04 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for obstructive sleep apnea (OSA).

4.  Entitlement to service connection for high cholesterol.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for erectile dysfunction.

7.  Entitlement to a rating in excess of 20 percent for degenerative joint disease (DJD) with spondylosis of the lumbar spine.

8.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).

ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1991 to June 1993.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  At his request, the Veteran was scheduled for a hearing before a Veterans Law Judge in June 2014; he failed to report, and the hearing request is deemed withdrawn.

In August 2013, the Agency of Original Jurisdiction (AOJ) issued a statement of the case (SOC) addressing issues of service connection for otitis media, regarding the ratings for tinnitus and bilateral hearing loss and seeking an earlier effective date for the awards of service connection for tinnitus and bilateral hearing loss.  The Veteran did not perfect an appeal in these matters by filing a substantive appeal, and they are not before the Board.

The issues of service connection for PTSD and hypertension, and entitlement to a TDIU rating are REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus was initially manifested many years after, and is not shown to be related to, his service or to have been caused or aggravated by his service-connected disabilities (a low back disability, hearing loss and tinnitus).

2.  The Veteran's OSA was initially manifested many years after, and is not shown to be related to, his service, or to have been caused or aggravated by a service-connected disability.

3.  An elevated cholesterol count is not of itself a compensable disability; an underlying disability related to service is not shown.

4.  The Veteran's erectile dysfunction was initially manifested many years after, and is not shown to be related to, his service or to have been caused or aggravated by a service-connected disability.

5.  Prior to January 15, 2011, the Veteran's service-connected low back disability was not shown to be manifested by limitation of flexion to 30 degrees or less; from that date, it is shown to be manifested by flexion limited to 10 degrees; the thoracolumbar spine is not ankylosed; separately ratable neurological manifestations are not shown; incapacitating episodes of disc disease are not shown. 


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2014).

2.  Service connection for OSA not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2014).

3.  Service connection for high cholesterol is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2014).

4.  Service connection for erectile dysfunction is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2014).

5.  A 40 percent rating (but no higher) for the Veteran's service-connected low back disability is warranted from January 15, 2011 (but not earlier).  38 U.S.C.A. § 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes (Codes) 5237, 5143 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in March and November 2010, the VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates.  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) are associated with the record and pertinent postservice records have been secured.  VA has arranged for examinations of the Veteran's spine and a general medical examination.  Examinations specific for diabetes mellitus, OSA, high cholesterol and erectile dysfunction are not necessary as there is no evidence supporting that such disabilities may be related to the Veteran's service.

Factual background, legal criteria and analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs show he denied trouble sleeping in a December 1992 report of medical history.  On medical board examination that month, his cardiovascular, endocrine and genitourinary systems were evaluated as normal.  A urinalysis was negative for albumin and sugar.  

Private medical records show that when the Veteran was seen in August 2009, it was noted he had a loss of libido and erectile dysfunction.  

On VA spine examination in November 2009, the Veteran complained of back and leg pain.  He stated he was unable to walk for more than 15 minutes or one to two blocks.  He had pain after standing for two or three minutes.  He reported having daily flare-ups when the pain was 10/10.  Bedrest had never been ordered.  Examination showed he rose from the chair without difficulty.  He ambulated about 100 feet without gait abnormality.  There was mild tenderness along the lumbar spine.  Forward flexion was from 0 to 60 degrees, limited by pain in the paraspinal musculature; extension was 0 to 15 degrees, limited by posterior lumbar spine pain; lateral flexion was from 0 to 30 degrees, bilaterally; and rotation was 0 to 30 degrees, bilaterally.  There was no tenderness over the sacroiliac joints.  There was normal sensation bilaterally at L1 and L2, and L3 and L4.  The Veteran had subjective paresthesias bilaterally, with some sensation intact to the distribution of L5-S1 bilaterally.  He had pain in the lower back in the seated position, and pain in the lower back with straight leg raising.  In the supine position, he had significant pain in the foot bilaterally with straight leg raising.  Straight leg raising was positive bilaterally.  Reflexes were 2+ at the patellar tendon bilaterally.  Babinski sign and clonus were negative bilaterally.  Sensation was normal in the S2 distribution.  There was pain on repetitive range of motion, but no worsening or fatigability of any symptoms.  He had 5/5 strength.  The diagnoses were lumbar radiculopathy, bilateral, S1 distribution; degenerative disc disease L4-L5 and L5-S1; and degenerative joint disease of the lumbar facet joints of L3-4, L4-5 and L5-S1.  

VA outpatient treatment records show the Veteran's cholesterol was elevated in July 2009.  In March 2010, he described bilateral lower extremity pain that worsened with standing and ambulation, and was not relieved with any position.  He refused the majority of the examination, stating that back pain prevented it.  The examiner noted the Veteran walked easily with no gait disturbance.  No sensory deficits were noted.  The impression was neurogenic claudication with stenosis.  It was also reported that month that his request for referral to a private clinic for three lumbar blocks was approved.  It was noted in September 2010 that he had been seen in a sleep clinic.  CPAP was to be started.  He was told in September 2010 that he had high blood sugar diabetes mellitus or pre-diabetes mellitus.  

On January 15, 2011 VA examination, the Veteran reported he had 10/10 pain with radiculopathy down the back of both legs.  It was noted he was wearing a lumbar brace.  He could walk about 15 minutes or 50 feet.  He said he had flare-ups about once every week with any type of bending over or walking.  He denied bed rest in the previous year.  Examination showed tenderness to palpation over both sides, as well as over the paraspinal muscles and the spinous processes of the lumbar spine.  Forward flexion was 0-10 degrees; extension was 0-3 degrees; lateral flexion was 0-10 degrees, bilaterally; and rotation was 0-5 degrees, bilaterally.  All motions were nonpainful with no change in the range of motion on three repetitions.  The Veteran indicated he did not want to continue the motion and experience back pain.  He had 5/5 strength at the quadriceps, hamstrings and tibialis anterior.  Sensation was intact to light touch from L2-S1 bilaterally.  Babinski was downgoing and he had negative clonus bilaterally.  Reflexes at L4 and S1 were 2+ bilaterally.  The diagnoses were L4-L5 disc herniation, L4-L5 intervertebral height loss and chronic lumbosacral strain.  The examiner noted the Veteran had pain and decrease in range of motion as described.  He stated it was reasonable that the Veteran could have increased pain and decreased range of motion with an increase in activity.

On VA general medical examination in January 2011, the Veteran reported that back surgery had been recommended, but he had refused it.  He stated he was unable to stand due to pain.  He claimed that erectile dysfunction started in the early 1990's.  He also reported that hypertension had its onset in 1991 or 1992, and claimed it was due to his back condition.  He noted that diabetes mellitus was diagnosed the previous summer.  With respect to sleep apnea, he stated the initial manifestations were that he was not sleeping and was snoring loudly.  He reported it had its onset in 2010.  Examination showed the Veteran's gait was normal.  Muscle strength was 5/5.  There was no atrophy or muscle spasms.  Knee jerk and ankle jerk were 0 bilaterally.  A sensory examination was normal in the lower extremities.  Ankle dorsiflexion, ankle plantar flexion and great toe extension were 5/5.  Muscle tone was normal.  The diagnoses were low back pain, essential hypertension, diabetes and sleep apnea.  The examiner noted the Veteran contended his low back pain and associated complaints were responsible for his inability to work.  It was indicated he was working, but feared he would be let go.  The Veteran also felt all his medical issues were related to his low back pain.

VA outpatient treatment records show that when the Veteran was seen in August 2011, he walked without a cane.  

	Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §  1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Certain listed chronic diseases (among them diabetes mellitus) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for diabetes mellitus).  38 U.S.C.A. §§ 1112, 1113, 38 C.F.R. §§ 3.307, 3.309.  As there is no evidence in the record that diabetes mellitus was manifested in the first postservice year, these presumptive provisions have no applicability in the instant case.  

Service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The elements of a successful secondary service connection claim are evidence of: A disability for which service connection is sought; a disability that is already service connected; and that the service connected disability caused or aggravated the disability for which service connection is sought.

Service connection is in effect for degenerative joint disease with spondylosis of the lumbar spine, tinnitus, and bilateral hearing loss.  

The STRs are silent for silent for any complaints or findings indicative of diabetes mellitus, sleep apnea, elevated cholesterol or erectile dysfunction.  No pertinent abnormalities were noted on examination in December 1992.  It is noted the Veteran specifically denied trouble sleeping.  On examination in December 1992, his endocrine and genitourinary systems were normal.  

The record shows that diabetes mellitus, sleep apnea and erectile dysfunction were first manifested many years after service.  The Veteran has not provided any competent evidence suggesting such disorders are (or may be) related to his service or a service-connected disability.  

Laypersons are competent to provide opinions considered competent evidence regarding the etiology of a disability in some instances.  However, the matter of a nexus between diabetes mellitus, sleep apnea and erectile dysfunction, and service, or a low back disability, hearing loss and tinnitus is a medical question beyond the scope of lay observation/common knowledge; it requires medical knowledge/training.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   The Veteran does not cite to supporting medical opinions or medical literature.  To the extent that he may be attempting to establish onset of erectile dysfunction in service by his assertion on the VA examination that it began in the 1990's, such allegation is inconsistent with the record, which shows initial clinical notation of related problems in 2009.  It is also inconsistent with the findings of normal genitourinary system on examinations in service.  The Board finds the more recent report of onset of erectile dysfunction in service self-serving, and not credible.

With respect to the Veteran's claim of service connection for high cholesterol, the Board notes the initial indication in the record of such manifestation was also in 2009, approximately 16 years following the Veteran's discharge from service.  High cholesterol is also referred to as hypercholesterolemia or hyperlipidemia.  Hypercholesterolemia is an "excess of cholesterol in the blood."  Dorland's Illustrated Medical Dictionary 792 (28th ed. 1994).  Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglyceridemia, hypercholesterolemia, etc."  Id. at 795. 

Regardless, there is no evidence in the record suggesting the elevated cholesterol causes any impairment of earning capacity.  Service connection may not be granted for a laboratory finding of itself, without underlying disability.  In the absence of proof of a current disability, there can be no valid claim of service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The preponderance of the evidence is against a finding that the Veteran's diabetes mellitus, OSA, or erectile dysfunction are related to his service or that his high cholesterol is due to disability related to service or that any of these claimed disorders was caused or aggravated by a service-connected disability.  Accordingly, the appeals seeking service connection for these disabilities must be denied.

	Increased rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7.

The analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating requires forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted where there is evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).
With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent evaluation may be assigned.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation may be assigned.  With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent evaluation may be assigned.  Code 5243, and the criteria for rating Intervertebral Disc Disease based on incapacitating episodes.

For purposes of evaluations under Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See Note 1 following the Code.

The Veteran asserts a higher rating is warranted for his low back disability.  The November 2009 VA examination found forward flexion to 60 degrees.  The spine was not ankylosed. [Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's [Illustrated Medical Dictionary], at 86 [(27th ed. 1988]).  Coyalong v. West, 12 Vet. App. 524, 528 (1999).]  Such findings are consistent with the 20 percent rating in effect low the low back disability prior to January 15, 2011.

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher rating for the Veteran's low back disability.  See DeLuca v. Brown, 8, Vet. App. 202 (1995).  The November 2009 VA examination establishes the Veteran has complaints of pain on motion of his low back, but there was no indication of any worsening or fatigability on repetitive motion.  The pain is not shown to have caused additional restriction warranting an increased rating, and is contemplated by the rating assigned for that time period.  

The Board acknowledges that the Veteran is competent to report symptoms he experiences, such as pain and limitation of motion, and finds him to be credible in this regard.  The January 15, 2011 VA examination found that the low back disability had increased in severity, warranting a higher rating.  Specifically, forward flexion of the lumbar spine was found to be only to 10 degrees, which supports the award of a 40 percent rating from that date.  The next higher (60 percent) rating is not warranted, inasmuch as unfavorable ankylosis of the entire thoracolumbar spine is not shown (or alleged).  

In addition, there is no evidence in the record that the Veteran has had any incapacitating episodes of lumbar disc disease (it was specifically noted that bedrest was not ordered).  Consequently rating on that basis is not warranted.  

Finally, while the Veteran has reported radiating pain, examinations have not found neurological impairment (e.g. lower extremity nerve deficits, or bowel or bladder impairment) which would warrant a separate rating.  Notably, he has specifically denied bowel and bladder problems.  

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted, but notes that all findings and functional impairment associated with the low back disability shown are encompassed by the schedular criteria for the rating that has been assigned.  The Veteran has not identified impairment of function that is not reflected by the schedular rating assigned.  Therefore, the criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The matter of entitlement to TDIU is addressed in the remand below.


ORDER

The appeals seeking service connection for diabetes mellitus, obstructive sleep apnea, high cholesterol and erectile dysfunction are denied.

A 40 percent rating is granted for the Veteran's service-connected low back disability, effective January 15, 2011, and subject to the regulations governing payment of monetary awards.


REMAND

With respect to the Veteran's claim for service connection for PTSD, when he was seen in a private facility in July 2009, he reported he was attacked by a patient at his job in 2008 and was choked almost to the point of unconsciousness.  The diagnostic impression was PTSD.  

VA outpatient treatment records show that in August 2012 the Veteran reported that he had been sexually assaulted in a bar in Germany, and had never told anyone about this.  The following month, he stated that while he was stationed in Germany during service, he went to a club where his drink was spiked.  He claims he woke up in someone's apartment and that he was unclothed and his backside hurt.  He reports he told a friend about what had happened, and was advised to report the incident, but did not do so.  He maintains he began to have disciplinary problems after this event, but denied receiving any psychiatric treatment in service.  The provisional diagnosis was PTSD, secondary to military sexual trauma.  

The Board observes that when a Veteran claims that PTSD is the result of a personal assault in service, regulations require that the VA comply with certain adjudicative procedures before such a claim may be denied.  See 38 C.F.R. § 3.304(f)(5).  There is no indication in the record that the Veteran has been provided the appropriate notice; he was not apprised of all types of evidence he may submit in support of his claim.

Although some of the Veteran's service personnel records have been obtained, in view of his assertion that he had disciplinary problems following the claimed stressor event in service, his entire service personnel file, to include all performance evaluations must be secured.  

The Veteran also seeks service connection for hypertension.  Following a February 2010 VA examination, the examiner commented that it was at least as likely as not that the Veteran's hypertension was aggravated by his chronic low back pain; the opinion was unaccompanied by rationale.  

The issue of entitlement to a TDIU rating is inextricably intertwined with the other issues being remanded, and consideration of that issue must be deferred, pending resolution of the other claims.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should advise the Veteran of the types of information and evidence necessary to substantiate a claim of service connection for a psychiatric disability based on a personal or sexual assault in service in accordance with 38 C.F.R. § 3.304(f)(5).

The Veteran must be asked to provide more specific details concerning his alleged stressor in service.  

2.  The AOJ should secure the Veteran's complete service personnel file, to include any performance evaluations and reports of disciplinary proceedings.  Thereafter, the AOJ should make a formal determination as to whether there is credible supporting evidence of a stressor event in service.  

3.  If, and only if, a stressor event in service is deemed corroborated, the AOJ should arrange for a psychiatric evaluation of the Veteran to determine the nature and likely etiology of his current psychiatric disability, and specifically whether he has a diagnosis of PTSD based on the corroborated stressor event in service.  Based on review of the entire record and examination/interview of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or higher probability) that the Veteran has a diagnosis of PTSD (or another acquired psychiatric disability) that is related to his service/the corroborated stressor event therein.  The examiner must explain the rationale for the opinion.  

4.  The AOJ should also arrange for the Veteran's record to be sent to the examiner who conducted the February 2010 VA examination to secure an advisory opinion regarding the etiology of the Veteran's hypertension.  That examiner should review the record and opine whether it is at least as likely as not (a 50% or greater probability) that the Veteran's hypertension was caused or aggravated (the opinion must address the concept of aggravation) by his service-connected low back disability.  If the examiner who conducted the February 2010 examination is not available, a VA cardiovascular diseases examination should be scheduled to secure the medical opinion sought. 

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature.  

5.  The AOJ should then review the record and readjudicate the claims of service connection for PTSD and hypertension, and seeking a TDIU rating (in light of the determinations on the other issues remanded, and following all further development indicated).  If any of these claims remains denied, the AOJ should issue an appropriate supplemental SOC of the case, and afford the appellant and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


